DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-10 and 13, and 28-29 appear to read over the available prior art and art allowed.

The following is an Examiner's statement of reasons for allowance: none of the available art alone or in combination with the limitations of the other independent claims discloses, "a bottle connector coupler proximally located at the bottle connection end and including mechanical components configured to connect to any of a plurality of different bottle drinking orifices, including to threaded or unthreaded drinking orifices; a chamber fluidly connecting the bottle connection end and the drinking end, the chamber containing an internal valve selectably adjustable between: (1) an open position permitting fluid to pass internally through the chamber between bottle connection end and the drinking end and (2) a closed position preventing fluid from passing internally through the chamber between the bottle connection end and the drinking end; and an internal spring mechanically coupled to the valve and providing a force holding the valve in the closed position by default; and a trigger mechanically connected to the valve and the spring, that, when activated, both: (1) overcomes the spring force holding the valve and (2) moves the valve into the open position; and wherein when the trigger is
deactivated the spring force returns the valve to the closed position". 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M VAN BUSKIRK whose telephone number is (571)270-3979. The examiner can normally be reached 11 A.M. - 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735        

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735